ON RETURN TO REMAND
McMILLAN, Judge.
On June 26, 1992, we remanded this case to the trial court with instructions that that court resentence the appellant so that the sentence pronounced orally in the appellant’s presence would be consistent with the sentence shown on the case action summary sheet. The trial court has complied with this order by holding a resentencing hearing and by correcting the case action summary sheet to reflect the proper sentence. The judgment of the trial court is therefore affirmed.
AFFIRMED.
All Judges concur.